DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action under 35 USC 112 are hereby withdrawn.  A new rejection of Claim 9 is presented below, responsive to the amendment of that claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejections in light of WO 2017050890 A1 or FR 3041451 A1 because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Upon previously discussing this issue with Applicant’s attorney, the Examiner understands that the Applicant intends to submit an English translation of the foreign priority application in order to alleviate this concern.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 11-15, and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKitterick (US 20180203100 A1).
Regarding Claim 1, McKitterick discloses a method for perceiving physical bodies [Paragraph [0020] – “Embodiments determine a probability of occupancy of each physical cell 202 based on gathered sensor data and a priori data stored in its associated evidence cell.”] comprising the following steps, implemented by a computer or a dedicated digital electronic circuit (MTD1, MTD2)[Paragraph [0016] – “In general, the controller 102 may include any one or more of a processor, microprocessor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field program gate array (FPGA), or equivalent discrete or integrated logic circuitry. In some example embodiments, controller 102 may include multiple components, such as any combination of one or more microprocessors, one or more controllers, one or more DSPs, one or more ASICs, one or more FPGAs, as well as other discrete or integrated logic circuitry.”]:
1 ... zNC) of said physical bodies arising from one or more sensors (C1 ... CNC)[Paragraph [0015] and [0017] – LIDAR sensors];
b) acquisition from an outside device, or computation on the basis of at least one signal (SST) received from outside, of at least one value of a priori probability of occupancy of the cells of an occupancy grid [Paragraph [0017] – “The control system 100 in the example embodiment of FIG. 1, further includes a communication system 106 for external communications. The communication system 106 can be used for receiving a priori information such as map information.”Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”];
c) application, to each said distance measurement, of an inverse model of the corresponding sensor on said occupancy grid (GO) providing a discretized spatial representation of an environment of said sensor, so as to determine a probability of occupancy by a physical body of a set of cells of said occupancy grid, each said inverse sensor model being a discrete model, associating with each cell of the corresponding occupancy grid, and for each distance measurement, a probability class chosen inside one and the same set of finite cardinality, each said probability class being identified by an integer index [See Fig. 2 and Paragraphs [0020]-[0023] and [0032]-[0034]]; and
d) construction of a consolidated occupancy grid each cell of which exhibits an occupancy probability computed by fusing the occupancy probabilities estimated during step c), the probability of occupancy of each cell of the consolidated occupancy grid being determined by means of integer computations performed on the indices of the See Fig. 2 and Paragraph [0020], particularly – “The evidence grid 120 is then used to update the three-dimensional virtual map that is presented to the pilot in an embodiment. For example, suppose the a priori data in an evidence cell indicates a low probability of occupancy, such as a value of 0.001 percent, but gathered sensor data in an associated physical cell 202 indicates 39 object detections. If these detections are presumed valid, the probability of occupancy of the evidence cell in the evidence grid 120 needs to be updated accordingly. For example, we may start with the 0.001 probability of occupancy but after the updates based on the sensor data the probability of occupancy of the evidence cell may be updated to something like 0.53 based on how many times an object was sensed in the physical cell 202 by the sensor 110 vs how many times the signal of the sensor 110 passed through the physical cell 202 without seeing anything.”].

Regarding Claim 2, McKitterick discloses that said step b) comprises the acquisition of said or of at least one said value of a priori occupancy probability by way of a user interface device (IU)[Paragraph [0017] – “The control system 100 in the example embodiment of FIG. 1, further includes a communication system 106 for external communications. The communication system 106 can be used for receiving a priori information such as map information.”Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”].

Claim 6, McKitterick discloses that said step b) comprises the reception of a said signal (SST) received from outside indicative of a density of physical bodies in a region of observation of said or of at least one said sensor, and the computation of said or of at least one said value of a priori occupancy probability on the basis of said density of physical bodies [Paragraph [0018] – “A priori information or data, may include digital terrain elevation data maps, buckeye (LIDAR) survey maps, etc.”Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”].

Regarding Claim 7, McKitterick discloses that said step b) comprises the computation of said or of at least one said value of a priori occupancy probability on the basis of at least one signal of presence of said physical bodies arising from one or more sensors (CPO) other than the sensors used to implement said step a) [Paragraph [0018] – “A priori information or data, may include digital terrain elevation data maps, buckeye (LIDAR) survey maps, etc.”Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”].

Regarding Claim 8, McKitterick discloses that said set of finite cardinality of probability classes is formed by the union of one or more subsets such that, during said step d), the fusion of two probability classes belonging to one and the same subset provides a result also belonging to said subset [See Fig. 2 and Paragraph [0020], particularly – “The evidence grid 120 is then used to update the three-dimensional virtual map that is presented to the pilot in an embodiment. For example, suppose the a priori data in an evidence cell indicates a low probability of occupancy, such as a value of 0.001 percent, but gathered sensor data in an associated physical cell 202 indicates 39 object detections. If these detections are presumed valid, the probability of occupancy of the evidence cell in the evidence grid 120 needs to be updated accordingly. For example, we may start with the 0.001 probability of occupancy but after the updates based on the sensor data the probability of occupancy of the evidence cell may be updated to something like 0.53 based on how many times an object was sensed in the physical cell 202 by the sensor 110 vs how many times the signal of the sensor 110 passed through the physical cell 202 without seeing anything.”].

Regarding Claim 11, McKitterick discloses that said step d) comprises the implementation of changes of frame so as to construct said consolidated occupancy grid on the basis of occupancy probabilities of cells of occupancy grids associated with non-co-located sensors [See Fig. 2 and Paragraph [0020], particularly – “The evidence grid 120 is then used to update the three-dimensional virtual map that is presented to the pilot in an embodiment. For example, suppose the a priori data in an evidence cell indicates a low probability of occupancy, such as a value of 0.001 percent, but gathered sensor data in an associated physical cell 202 indicates 39 object detections. If these detections are presumed valid, the probability of occupancy of the evidence cell in the evidence grid 120 needs to be updated accordingly. For example, we may start with the 0.001 probability of occupancy but after the updates based on the sensor data the probability of occupancy of the evidence cell may be updated to something like 0.53 based on how many times an object was sensed in the physical cell 202 by the sensor 110 vs how many times the signal of the sensor 110 passed through the physical cell 202 without seeing anything.”].

Regarding Claim 12, McKitterick discloses the recited construction of the inverse model [See Paragraphs [0020]-[0023] and [0032]-[0034]].

Regarding Claim 13, McKitterick discloses that the a priori occupancy probability is the same for all the cells of the occupancy grid [Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”].

Regarding Claim 14, McKitterick discloses a system for perceiving physical bodies [Fig. 1] comprising:
at least one first input port [Fig. 1, connection to COMM. 106] for receiving a plurality of signals (z1 ... zNC) representative of distance measurements of said physical bodies arising from one or more sensors [Paragraph [0015] and [0017] – LIDAR sensors];
at least one second input port [Fig. 1, connection to COMM. 106] for receiving a signal representative of at least one value of a priori probability of occupancy of the cells of an occupancy grid, or allowing its computation [Paragraph [0017] – “The control system 100 in the example embodiment of FIG. 1, further includes a communication system 106 for external communications. The communication system 106 can be used for receiving a priori information such as map information.”Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”];
a data processing module (MTD1, MTD2)[Fig. 1, controller 102] configured to receive as input said signals and to use them to construct a consolidated occupancy grid by applying a method as claimed in Claim 1 [See Fig. 2 and Paragraph [0020], particularly – “The evidence grid 120 is then used to update the three-dimensional virtual map that is presented to the pilot in an embodiment. For example, suppose the a priori data in an evidence cell indicates a low probability of occupancy, such as a value of 0.001 percent, but gathered sensor data in an associated physical cell 202 indicates 39 object detections. If these detections are presumed valid, the probability of occupancy of the evidence cell in the evidence grid 120 needs to be updated accordingly. For example, we may start with the 0.001 probability of occupancy but after the updates based on the sensor data the probability of occupancy of the evidence cell may be updated to something like 0.53 based on how many times an object was sensed in the physical cell 202 by the sensor 110 vs how many times the signal of the sensor 110 passed through the physical cell 202 without seeing anything.”]; and
at least one output port for a signal (gfus) representative of said consolidated occupancy grid [See Fig. 1 and Paragraph [0034] – “The situational awareness system 108 may include a three-dimensional virtual map that is presented to the pilot of a avionic vehicle as discussed above or it may include a system that provides navigation information or navigation control to other types of vehicles. In either case, the situational awareness system 108 uses the update evidence grid 120 in completing its functions.”].

Regarding Claim 15, McKitterick discloses a user interface device (IU) linked to said second input port and adapted to allow a user to choose said or at least one said value of a priori occupancy probability [Paragraph [0017] – “The control system 100 in the example embodiment of FIG. 1, further includes a communication system 106 for external communications. The communication system 106 can be used for receiving a priori information such as map information.”].

Regarding Claim 17, McKitterick discloses a spatial or spatio-temporal positioning system (POS) linked to said second input port and adapted to generate a positioning item of information, said data processing module being adapted to compute said or at least one said value of a priori occupancy probability on the basis of said positioning item of information [Paragraph [0025] – “A priori data is collected that relates to the physical locations associated to each evidence cell represented in the evidence grid (block 304).”Paragraph [0026] – “As the sensors 110 generate sensor data, sensor data is associated with physical cells the sensors 110 are sensing. In one embodiment this data-location identification of sensor data is done at least in part with the help of a location detection system such as, but not limited to, a global positioning satellites (GPS) system.”].

Claim 18, McKitterick discloses one or more sensors (CPO) linked to said second input port and adapted to generate a signal of presence of said physical bodies [Paragraph [0018] – “A priori information or data, may include digital terrain elevation data maps, buckeye (LIDAR) survey maps, etc.”].

Regarding Claim 19, McKitterick discloses one or more distance sensors (Ci, ..., Cnc) adapted to generate signals representative of a plurality of distance measurements of said physical bodies and linked to said input port or ports [Paragraph [0015] and [0017] – LIDAR sensors].

Regarding Claim 20, McKitterick discloses that said data processing module comprises at least one hardware block for computing occupancy probabilities (CO1 ... CONC) comprising a memory storing, in the form of a correspondence table, an inverse model of a sensor associating with each distance measurement a vector of integers representing indices of probability classes associated with respective cells of an occupancy grid [See Fig. 2 and Paragraph [0019] – “As stated above, associated with each physical cell is an evidence cell in the probabilistic evidence grid that includes a probability of occupancy value. An occupied value in an evidence cell means that there is something in the associated physical cell (generally designated as 202) that could harm the vehicle, such as a helicopter, if the helicopter traversed to the location of the physical cell 202. For each physical cell, sensor data sensing the content of the physical cell is collected and evaluated. This is generally illustrated in FIG. 2, where a vehicle 210 with at least one sensor 212 is used to gather information on the physical cells 202-1 through 202-N.”
Paragraph [0020], particularly – “The evidence grid 120 is then used to update the three-dimensional virtual map that is presented to the pilot in an embodiment. For example, suppose the a priori data in an evidence cell indicates a low probability of occupancy, such as a value of 0.001 percent, but gathered sensor data in an associated physical cell 202 indicates 39 object detections. If these detections are presumed valid, the probability of occupancy of the evidence cell in the evidence grid 120 needs to be updated accordingly. For example, we may start with the 0.001 probability of occupancy but after the updates based on the sensor data the probability of occupancy of the evidence cell may be updated to something like 0.53 based on how many times an object was sensed in the physical cell 202 by the sensor 110 vs how many times the signal of the sensor 110 passed through the physical cell 202 without seeing anything.”].

Regarding Claim 21, McKitterick discloses that said data processing module comprises a hardware block for, so-called consolidation, integer computation (F), configured to receive as input a plurality of integers representing indices of probability classes associated with cells of respective occupancy grids, and to compute an index of a probability class associated with a cell of said consolidated occupancy grid [See Fig. 2 and Paragraph [0019] – “As stated above, associated with each physical cell is an evidence cell in the probabilistic evidence grid that includes a probability of occupancy value. An occupied value in an evidence cell means that there is something in the associated physical cell (generally designated as 202) that could harm the vehicle, such as a helicopter, if the helicopter traversed to the location of the physical cell 202. For each physical cell, sensor data sensing the content of the physical cell is collected and evaluated. This is generally illustrated in FIG. 2, where a vehicle 210 with at least one sensor 212 is used to gather information on the physical cells 202-1 through 202-N.”
Paragraph [0020], particularly – “The evidence grid 120 is then used to update the three-dimensional virtual map that is presented to the pilot in an embodiment. For example, suppose the a priori data in an evidence cell indicates a low probability of occupancy, such as a value of 0.001 percent, but gathered sensor data in an associated physical cell 202 indicates 39 object detections. If these detections are presumed valid, the probability of occupancy of the evidence cell in the evidence grid 120 needs to be updated accordingly. For example, we may start with the 0.001 probability of occupancy but after the updates based on the sensor data the probability of occupancy of the evidence cell may be updated to something like 0.53 based on how many times an object was sensed in the physical cell 202 by the sensor 110 vs how many times the signal of the sensor 110 passed through the physical cell 202 without seeing anything.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 20180203100 A1) and Chen et al. (US 20110006913 A1)[hereinafter “Chen”].
Regarding Claim 3, McKitterick fails to disclose that said step b) comprises the acquisition of said or of at least one said value of a priori occupancy probability by way of a radio receiver (RR).  However, Chen discloses a vehicle communication network that communicates vehicle traffic density information for a roadway to vehicles using the roadway through a radio communication [See Fig. 1 and Paragraphs [0028], [0032], [0040], [0041], [0087], and [0098].].  It would have been obvious to use such a communication network to communicate the a priori information (i.e., use a radio transmitter and corresponding receiver) because doing so would have been an effective manner of communicating the a priori information to remote locations.

Regarding Claim 4, the combination of McKitterick and Chen would disclose that said or at least one said value of a priori occupancy probability, acquired by way of a radio receiver, is transmitted by a control station (SST) [See Fig. 1 and Paragraphs [0028], [0032], [0040], [0041], [0087], and [0098] of Chen.].

Regarding Claim 5, McKitterick fails to disclose that at least said sensors are on board a terrestrial vehicle, and said or at least one said value of a priori occupancy probability, transmitted by a control station, is dependent on a density of traffic flow on at least one road axis on which said terrestrial vehicle travels.  However, Chen discloses a vehicle communication network that communicates vehicle traffic density See Fig. 1 and Paragraphs [0028], [0032], [0040], [0041], [0087], and [0098].].  It would have been obvious to apply the method of McKitterick to terrestrial vehicles because doing so would have allowed for safer operation of terrestrial vehicles by allowing for drivers to take into account traffic conditions.

Regarding Claim 16, the combination of McKitterick and Chen would disclose a radio receiver (RR) linked to said second input port and adapted to receive a radio signal (SPO) representative of said or of at least one said value of a priori occupancy probability [See Fig. 1 and Paragraphs [0028], [0032], [0040], [0041], [0087], and [0098] of Chen.].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 20180203100 A1) and Hammond et al., Discretization Methods for Continuous Probability Distributions, Wiley Encyclopedia, 2015 [hereinafter “Hammond”].
	McKitterick fails to disclose the recited discretization of the probability interval.  However, Hammond discloses such a discretization [See Fig. 3 and related text.].  It would have been obvious to discretize the probability interval in such a way in order to reduce the computational load of performing the modelling process.

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 20180203100 A1).
Regarding Claim 13, McKitterick does disclose that the a priori occupancy probability is the same for all the cells of the occupancy grid [Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”].  However, this language in McKitterick might not have been intended to be read literally as teaching a single probability be used for all the cells.  Paragraph [0020] and Fig. 2 of McKitterick are not clear on this point, but seem to imply that the initial probabilities vary from cell to cell.  For this reason, the Examiner is taking the position that the literal reading of McKitterick as disclosing a single probability be used for all the cells is justified and grounds for rejection under 35 USC 102 have been made above.  However, in order to advance prosecution, a rejection under 35 USC 103 is made here.
	It would have been obvious to utilize the invention of McKitterick in an open area, such as a field, where all of the a priori occupancy probabilities are the same for all the cells because doing so would have allowed for safe navigation in such an area while also allowing for updating the occupancy probabilities for newly present objects as is taught in Paragraph [0020] of McKitterick.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


    PNG
    media_image1.png
    130
    779
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    264
    775
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    340
    771
    media_image3.png
    Greyscale

Examiner’s Response: 
See Fig. 2] and that each cell has a corresponding probability class [Paragraph [0020] – “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120.”].  Paragraphs [0021] and [0032] of McKitterick disclose that integer calculations are performed in updating the cell occupancy probabilities (note the integer “1” being present in the equation).
	The Claims do not recite that only integer calculations are used in performing Bayesian fusion.  However, the instant Specification appears to disclose that doing so may be a prior art procedure for limit energy uses by a computation device [See Paragraph [0012] of the instant Specification].

Applicant argues:

    PNG
    media_image4.png
    132
    778
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  McKitterick discloses that the three-dimensional virtual map is formed based on the fusion of the probabilities for the corresponding updated cells [See Fig. 2 and Paragraph [0020]].  Doing so reads on the claim language of Claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865